Citation Nr: 1633334	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-31 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange and as secondary to service-connected coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Mark W. Breneman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and L.T.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2016, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based upon its review of the Veteran's claims file, the Board finds that there is a further duty to assist the Veteran with his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board notes that there are outstanding VA treatment records that have not been associated with the Veteran's claims file.  During the May 2016 Board hearing, the Veteran testified that he was seen by a VA physician in September 2015 at a VA hospital in Rochester, Minnesota.  The Veteran stated that the physician felt absolutely certain that the Veteran's hypertension was service-connected and that he would put statements to that effect in his notes.  However, currently the record does not include any VA treatment records dated subsequent to December 2014.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran claimed during his May 2016 Board hearing that his hypertension is related to his exposure to herbicides (Agent Orange) in Vietnam.  

The Veteran was provided a VA examination in March 2013 and a VA medical opinion was obtained as to the theory of direct-incurrence, with a February 2014 addendum opinion as to the claimed secondary relationship between his hypertension and service-connected CAD.  

However, the Board finds that a supplemental medial opinion should be obtained in this case to specifically address whether the Veteran's hypertension is related to his in-service Agent Orange exposure.  To that effect, the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  Further, the Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension - in the Federal Register.  See e.g. 77 Fed. Reg. 47,924-01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 ... and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  Accordingly, while the claim is remanded, a medical opinion should be obtained to address that theory of causation.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding treatment records for the Veteran from the VA hospital in Rochester, Minnesota and VA Medical Center in Minneapolis, Minnesota, and all associated outpatient clinics, dated from December 2014 to the present.  The Board is particularly interested in obtaining the Veteran's records of treatment at the VA hospital in Rochester, Minnesota in September 2015.  All actions to obtain the requested records should be documented in the claims file.  If any records cannot be located or no such records exist, the Veteran should be notified, and a memorandum of unavailability should be placed in the claims file.

2.  Thereafter, forward the Veteran's claims file to the VA examiner who conducted the March 2013 VA hypertension examination, to determine whether there exists a relationship between his currently diagnosed hypertension and his in-service exposure to Agent Orange.  If the March 2013 VA examiner is not available, schedule the Veteran for a new VA examination.  

The claims file must be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his presumed exposure to herbicides during military service.

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his service in the Republic of Vietnam.

The Board is cognizant that there is no VA presumption of service connection for hypertension due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that THIS Veteran's hypertension is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc. 

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner must state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner must identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3.  After completing the above actions, the RO must readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

